DETAILED ACTION
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities: 
Claims 3 and 12 recite the limitation “the information values” in line 3. The limitation appears to be referring to “an information value” in line 2, but in the plural form. For examination purposes examiner has interpreted “the information values” to be “the information value is of a selected information...”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to claims 1, 10 and 19,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claim 1 recites a system comprising a storage device and a circuit, and therefore is a machine, which is a statutory category of invention; claims 10 and 19 recite a method and a non-transitory computer-readable medium having instructions, and therefore recite  a process and article of manufacture respectively , which is a statutory category of invention.

Step 2A, prong One: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claims 1, 10 and 19 recites “…clusters the data samples into a plurality of clusters; and…” 
	Under broadest reasonable interpretation the limitation of clustering data samples into clusters, is a mathematical concept. That is, calculating distance and grouping/clustering data samples accordingly (in light of spec. [0023]) is a mathematical concept.
claims 1, 10 and 19 recites “…approximates a polynomial function usable to predict an endpoint of the storage device…” 
	Under broadest reasonable interpretation the limitation of approximating a polynomial function is a mathematical concept. That is, combining multiple Gaussian functions to generate the approximated polynomial function (in light of spec. [0024]) is a math process. 
Under broadest reasonable interpretation the limitation of using a function to predict an endpoint of the storage device is a mental process. That is, using the generated function to predict a lifetime of a hardware is an evaluation or observation that can be performed in the human mind.

	If a claim limitation, under its broadest reasonable interpretation, covers mathematics or performance in the human mind, then it falls within the mathematical concepts or mental processes of abstract ideas. Accordingly, the claims 1, 10 and 19 recite an abstract idea.

Step 2A, prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claim 1, 10 and 19 recite “gathers data samples “, “ operation of the storage device… by using an artificial neural network” further, claim 1 recites “a programmable integrated circuit, a storage device and a system/storage management application,” claim 10 recites “an information handling system, a storage device”; claim 19 recites “instructions, an information handling system, a programmable integrated circuit, and a storage device,” which are all generally linked to the abstract idea.

Claims 1, 10 and 19: The limitations of “gathers data samples;” in claims 1, 10 and 19 as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

The limitations of “… by using an artificial neural network that receives the data samples and clusters and in response generates the approximated polynomial function” describes the steps of using/applying a neural network to receive input, clustering those input and then generating a function in claims 1, 10 and 19. The use of software (i.e. “applying it” with the judicial exception) or neural network (i.e. specifying a particular technological environment or field) to tailor the received information and provide the result is not illegible – see MPEP 2106.05(f) or 2106.05(h).

The use of “operation of the storage device”,  “a programmable integrated circuit, a storage device, and a system/storage management application, an information handling system, instructions and a programmable integrated circuit” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h), or it can be viewed as mere instructions to implement an abstract idea on a computer – see MPEP 2106.05(f). 

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 10 and 19 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 10 and 19 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claim 1:  These additional elements, as explained above: “ operation of the storage device”,  “a programmable integrated circuit, a storage device, and a system/storage management application, an information handling system, instructions and a programmable integrated circuit” are generally linking the use of a judicial exception to a computer environment; the gathering step is an insignificant extra-solution activity; and the using neural network step is using a model to make a prediction (i.e. “applying it” or specifying a particular field). 

Further, the following limitations are well-understood, routine and conventional (WURC):
“gathers data samples;” is receiving or transmitting data over a network – see MPEP 2106.05(d).  

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 2 and 11 recite “the storage device comprises a solid state drive (SSD).” In step 2A prong Two and step 2B, the additional element “a solid state drive” amounts to generally link the use of a judicial exception to a computer environment, therefore the claim does not integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 3 and 12 recite “each of the data samples comprises an information value and a time value; where the information values are of a selected information type from a list of information types comprising: remaining rated write endurance of the storage device; available spare blocks of the storage device; remaining drive space of the storage device; and remaining storage capacity of all storage devices in the information handling system; and where the predicted endpoint is a time at which the approximated polynomial function predicts an information value of the selected information type will drop below a predetermined value.” In step 2A prong One, under BRI the claim is a mental process which takes an observed information value from the storage device along with time value, and comparing the information value with a threshold, and therefore is an observation or evaluation that can be performed in the human mind. Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 4 and 13 recite “cluster the data samples into the plurality of clusters the application employs a DBSCAN (density based spatial clustering of application with noise) algorithm.” In step 2A prong One, the limitation of clustering data by using DBSCAN algorithm is a mathematical concept. Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 5 and 14 recite “the approximate polynomial function is a combination of a plurality of Gaussian functions corresponding to the plurality of clusters.” In step 2A prong One, the claim recites the mathematical concepts (i.e. a combination of a plurality of Gaussian functions corresponding clusters), and therefore is mathematical concepts in one of the groups of abstract ideas. Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 6 and 15 recite “cluster the data samples into the plurality of clusters the application calculates a mean and variance associated with each cluster of the plurality of clusters that is a mean and variance of the corresponding Gaussian function of the plurality of Gaussian functions.” In step 2A prong One, the claim recites more specifics of abstract idea (i.e. clustering data) and some more mathematical concepts (i.e. calculating a mean and variance with cluster/Gaussian), and therefore is mathematical concepts in one of the groups of abstract ideas. Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 7 and 16 recite constant bias, and Gaussian activation function , which are part of the judicial exception . Further the claim recites “the artificial neural network is a feed forward artificial neural network having at least one hidden layer,.” The claim recites more specifics of “applying it” with judicial exception or specifying a particular field (i.e. more details of using the neural network), the judicial exception identified in step 2A prong Two in connection with claims 1 and 10.

Dependent claims 8 and 17 recite “for each neuron of a plurality of neurons of the at least one hidden layer, the neuron has a radial function (xi - c;) and a hyper-plane equation (wTx + b), where xj is a j-th data sample of the gathered data samples, c; is a center of an i-th cluster of the plurality of clusters, wT is a weight matrix of the neuron, and b is bias of the neuron.” The claim recites more specifics of  the judicial exception identified in step 2A prong Two in connection with claims 1 and 10.

Dependent claims 9 and 18 recite “an output of a single perceptron of the artificial neural network has equation…” In step 2A prong One, the claim recites the equation (i.e. mathematical calculations), and therefore is mathematical concepts in one of the groups of abstract ideas. Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 20 recites “clustering the data samples into the plurality of clusters comprises employing a DBSCAN (density based spatial clustering of application with noise) algorithm; where the approximate polynomial function is a combination of a plurality of Gaussian functions corresponding to the plurality of clusters; and where said clustering the data samples into the plurality of clusters comprises calculating a mean and variance associated with each cluster of the plurality of clusters that is a mean and variance of the corresponding Gaussian function of the plurality of Gaussian functions.” The claim is a combination of concepts from claims 4, 5 and 6, which are all judicial exceptions identified above, see above claims 4, 5 and 6.  Further in step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 10-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9229796 B1) in view of Zhang ("A Degredation Interval Prediction Method Based on RBF Neural Network").

In regard to claims 1, 10 and 19, Ma teaches: An information handling system, comprising: a programmable integrated circuit; a storage device; and a system/storage management application executing on the programmable integrated circuit that: (Ma, col. 15 line 3 "deduplication engine 1001 may be implemented in a form of executable instructions that can be stored in a machine-readable storage medium, where the instructions can be executed in a memory by a processor. In one embodiment, storage system 1000 may be used as a tier of storage in a storage hierarchy that comprises other tiers of storage.")

gathers data samples pertaining to operation of the storage device; (Ma, see FIG. 2 col. 6 line 38 "a method for predicting disk failures according to one embodiment of the invention... at block 201, processing logic collects diagnostic parameters (e.g., at least a portion of S.M.A.R.T. attributes) from a set of historically known failed disks and known working disks of one or more storage systems (e.g., deduplicated backup storage systems)."; SMART attributes indicate possible failures of hard disks (HDDs or SSDs), i.e. operation of the storage device.)
… an endpoint of the storage device (Ma, see FIG. 2 col. 6 line 38 "a method for predicting disk failures according to one embodiment of the invention")

Ma does not teach, but Zhang teaches: clusters the data samples into a plurality of clusters; and (Zhang, section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… ci is the center of the Gaussian function. σ2 is the variance of the function... a) Determine the center of basis function based on K-average clustering method, namely ci..."; K-average clustering aims to partition n observations into k clusters.)


    PNG
    media_image1.png
    266
    395
    media_image1.png
    Greyscale
approximates a polynomial function usable to predict an endpoint of the… device by using an artificial neural network that receives the data samples and clusters and in response generates the approximated polynomial function. (Zhang, abstract p. 310 "... remaining useful lifetime (RUL) prediction [predicting an endpoint] can help people establish reasonable maintenance strategies... In this paper, RBF neural network approach is applied in the degradation prediction process..."; p. 311 "RBF neural network has been widely applied in lifetime prediction…"; section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function, then the activation of the network can be shown as eq(2) … ci is the center of the Gaussian function. σ2 is the variance of the function. The output of the network shown in Fig.1 is eq(3)... a) Determine the center of basis function based on K-average clustering method, namely ci. b) Figure out the variance σi according to the following way... c) Cultivate the weights from hidden layer to output layer following the next way..."; See Fig. 1 in Zhang, RBF neural network receives input data x1, x2… xm [receiving data samples] and finds the clusters using K-average clustering method [clustering]. The center of those clusters correspond to the center of Gaussian functions [generating the approximated polynomial function] in the hidden layer.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of predicting disk failures of Ma to include the RBF neural network approach of Zhang. Doing so would allow the method to apply the RBF NN in the degradation prediction process and provide higher precision and stability. (Zhang, abstract p. 310 "RBF neural network approach is applied in the degradation prediction process... Finally, the BP neural network approach is introduced as a comparison, and results indicate that the proposed method has higher precision and stability.")

Claims 10 and 19 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 10 and 19. In addition, regarding claim 19, Ma teaches:  A non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring an information handling system having at least one programmable integrated circuit and a storage device to perform operations comprising: (Ma, col. 15 line 3 "deduplication engine 1001 may be implemented in a form of executable instructions that can be stored in a machine-readable storage medium, where the instructions can be executed in a memory by a processor. In one embodiment, storage system 1000 may be used as a tier of storage in a storage hierarchy that comprises other tiers of storage.")

In regard to claims 2 and 11, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma teaches: where the storage device comprises a solid state drive (SSD). (Ma, col. 8. line 9 "other diagnostic parameters such as those S.M.A.R.T. attributes listed in the Appendix below can also be utilized to generate the quantile distribution representations."; col. 21 in the Appendix I "231 0xE7 SSD Life Left Indicates the approximate SSD life left, in terms of program/erase cycles or Flash blocks currently available for use.. 232 0xE8 Available Reserved Intel SSD reports the number of available reserved space as a percentage of Space reserved space in a brand new SSD... 233 0xE9 Media Wearout Intel SSD reports a normalized value of 100 (when the SSD is new) and Indicator declines to a minimum value of 1"; SMART attributes include the data collected from SSD.)

In regard to claims 3 and 12, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma teaches: where the information values are of a selected information type from a list of information types comprising: remaining rated write endurance of the storage device; available spare blocks of the storage device; remaining drive space of the storage device; and remaining storage capacity of all storage devices in the information handling system; and (Ma, col. 21 in the Appendix I "S.M.A.R.T. attributes... SSD Life Left Indicates the approximate SSD life left, in terms of program/erase cycles or Flash blocks currently available for use [available spare blocks]. 232 0xE8 Endurance Remaining Number of physical erase cycles completed on the drive [remaining rated write endurance] as  a percentage of the maximum physical erase cycles the drive is designed to endure 232 0xE8 Available Reserved Intel SSD reports the number of available reserved space [remaining drive space / remaining storage capacity] as a percentage of Space reserved space in a brand new SSD")(Solid state drive lifespan is the measure of an SSD drive’s usable lifecycle. SSD endurance is based on the number of write/erase cycles a flash block can reasonably accept before producing hard errors or complete failure.)

Ma does not teach, but Zhang teaches: where each of the data samples comprises an information value and a time value; (Zhang, See Fig. 3, p. 312 "As shown in the figure above, we take a typical parameter representing the product's health status as y-axis label, and take time as x-axis label."; p.313 "Define the original training data set to be {xt, yt}, 1≤t≤r, and time points from r+1 to r+n need to be predicted out.")(see Fig. 3, training data includes parameter in y-axis is information value and time in x-axis is a time value.)

where the predicted endpoint is a time at which the approximated polynomial function predicts an information value of the selected information type will drop below a predetermined value. (Zhang, p. 311 "RBF neural network has been widely applied in lifetime prediction…"; "… outputting predicted values of the chosen parameter of future time points... The third layer is output layer, which responds to the input model."; p. 312 "As shown in the figure above, we take a typical parameter representing the product's health status as y-axis label, and take time as x-axis label. Once the chosen parameter value exceeds a pre-defined threshold [drop below a predetermined value], it can be concluded that the product has failed."; p.313 "Define the original training data set to be {xt, yt}, 1≤t≤r, and time points from r+1 to r+n need to be predicted out."; also see claims 1 and 5, the approximated polynomial function is radial basis function / Gaussian function.)

The rationale for combining the teachings of Ma and Zhang is the same as set forth in the rejection of claims 1 and 10 respectively.

In regard to claims 5 and 14, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma does not teach, but Zhang teaches: where the approximate polynomial function is a combination of a plurality of Gaussian functions corresponding to the plurality of clusters. (Zhang, section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… ci is the center of the Gaussian function. σ2 is the variance of the function. The output of the network shown in Fig.1 is eq(3)... a) Determine the center of basis function based on K-average clustering method, namely ci")(See Fig. 1, the hidden layer consisting of a number of radial basis functions / Gaussian functions, corresponding to the clusters, which are determined using clustering method, and therefore the output layer of the network is a weighted combination of Gaussian functions.)

The rationale for combining the teachings of Ma and Zhang is the same as set forth in the rejection of claims 1 and 10 respectively.

In regard to claims 6 and 15, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma does not teach, but Zhang teaches: where to cluster the data samples into the plurality of clusters the application calculates a mean and variance associated with each cluster of the plurality of clusters that is a mean and variance of the corresponding Gaussian function of the plurality of Gaussian functions. (Zhang, section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… ci is the center of the Gaussian function. σ2 is the variance of the function... a) Determine the center of basis function based on K-average clustering method, namely ci b) Figure out the variance σi...")(ci is a mean and σi a variance of the corresponding Gaussian function.)

The rationale for combining the teachings of Ma and Zhang is the same as set forth in the rejection of claims 1 and 10 respectively.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of in view of Zhang in further view of Harris ("Visualizing DBSCAN Clustering").

In regard to claims 4 and 13, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma and Zhang do not teach, but Harris teaches: where to cluster the data samples into the plurality of clusters the application employs a DBSCAN (density based spatial clustering of application with noise) algorithm. (Harris, p. 1 paragraph 1 line 2 "we consider a fundamentally different, density-based approach called DBSCAN. In contrast to k-means, which modeled clusters as sets of points near to their center, density-based approaches like DBSCAN model clusters as high-density clumps of points.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the K-average clustering method of Zhang with the DBSCAN approach of Harris. Doing so would allow the method to capture the insight that clusters are dense groups of points. (Harris, "DBSCAN, (Density-Based Spatial Clustering of Applications with Noise), captures the insight that clusters are dense groups of points. The idea is that if a particular point belongs to a cluster, it should be near to lots of other points in that cluster.")

In regard to claim 20, reference is made to the rejection of claim 19, and further, Ma does not teach, but Zhang teaches: where the approximate polynomial function is a combination of a plurality of Gaussian functions corresponding to the plurality of clusters; and (Zhang, section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… ci is the center of the Gaussian function. σ2 is the variance of the function. The output of the network shown in Fig.1 is eq(3)... a) Determine the center of basis function based on K-average clustering method, namely ci")(See Fig. 1, the hidden layer consisting of a number of radial basis functions / Gaussian functions, corresponding to the clusters, which are determined using clustering method, and therefore the output layer of the network is a weighted combination of Gaussian functions.)

where said clustering the data samples into the plurality of clusters comprises calculating a mean and variance associated with each cluster of the plurality of clusters that is a mean and variance of the corresponding Gaussian function of the plurality of Gaussian functions. (Zhang, section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… ci is the center of the Gaussian function. σ2 is the variance of the function... a) Determine the center of basis function based on K-average clustering method, namely ci b) Figure out the variance σi...")(ci is a mean and σi a variance of the corresponding Gaussian function.)

The rationale for combining the teachings of Ma and Zhang is the same as set forth in the rejection of claim 19.

Ma and Zhang do not teach, but Harris teaches: where said clustering the data samples into the plurality of clusters comprises employing a DBSCAN (density based spatial clustering of application with noise) algorithm; (Harris, p. 1 paragraph 1 line 2 "we consider a fundamentally different, density-based approach called DBSCAN. In contrast to k-means, which modeled clusters as sets of points near to their center, density-based approaches like DBSCAN model clusters as high-density clumps of points.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the K-average clustering method of Zhang with the DBSCAN approach of Harris. Doing so would allow the method to capture the insight that clusters are dense groups of points. (Harris, "DBSCAN, (Density-Based Spatial Clustering of Applications with Noise), captures the insight that clusters are dense groups of points. The idea is that if a particular point belongs to a cluster, it should be near to lots of other points in that cluster.")

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of in view of Zhang in further view of Yang ("Plane-Gaussian artificial neural network").

In regard to claims 7 and 16, reference is made to the rejection of claims 1 and 10 respectively, and further, Ma and Zhang do not teach, but Yang teaches: where the artificial neural network is a feed forward artificial neural network having at least one hidden layer, constant bias, and Gaussian activation function. (Yang, section Introduction, p. 305 "MLPs and RBFNs, two types of classical multilayer feedforward neural networks..."; section 3.2 Network architecture and training method, "Without loss of generality, we merely discuss three-layer network architecture (one hidden layer) as illustrated in Fig. 7..."; section Definition of Plane-Gaussian function, "an appropriate function for RBFN is the multivariate Gaussian activation functions defined as follows: eq(3)"; Definition 1, "A function with the following form is called Plane-Gaussian function (PGF)... eq(4)... where (w, γ) denotes a hyperplane wTx−γ=0 with an unit normal vector w and a threshold γ [constant bias], and σ is a width corresponding to the plane (w, γ)..."; the examiner interprets the claims as a whole, more specifically in claims 7-9 the constant bias refers to b in the hyperplane wTx + b, therefore a threshold γ in the plane wTx−γ corresponds to b in wTx + b)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the Gaussian function of Zhang with Plane-Gaussian activation function (PGF) in hidden neurons of Yang. Doing so would allow the method to run significantly faster than MLP and provide comparable or better classification performance than MLP and RBFN. (Yang, p. 305 "This network adopts a so-called Plane-Gaussian activation function (PGF) in hidden neurons... The experiments report comparison between training time and classification accuracies on some artificial and UCI datasets and conclude that (1) PGFN runs significantly faster than MLP and (2) PGFN has comparable or better classification performance than MLP and RBFN...")



    PNG
    media_image2.png
    56
    326
    media_image2.png
    Greyscale
In regard to claims 8 and 17, reference is made to the rejection of claims 7 and 16 respectively, and further, Ma does not teach, but Zhang teaches: where for each neuron of a plurality of neurons of the at least one hidden layer, the neuron has a radial function (xj−ci) and ... where xj is a j-th data sample of the gathered data samples, ci is a center of an i-th cluster of the plurality of clusters... (Zhang, section A. Basic Architecture of RBF Neural Network, "The second layer is hidden layer, in which the number of nodes is decided by the problem to be studied."; section B. Learning Algorithm of RBF neural network, p. 312 "Choose radial basis function as Gaussian function… eq(2)... xp=(x1p,x2p,…,xmp)T is the p-th input sample while the total number of samples is P, ci is the center of the nodes in hidden layer...")

The rationale for combining the teachings of Ma and Zhang is the same as set forth in the rejection of claims 1 and 10 respectively.

Ma and Zhang do not teach, but Yang teaches: … a hyper-plane equation (wTx+b)... wT is a weight matrix of the neuron, and b is bias of the neuron. (Yang, Definition 1, "A function with the following form is called Plane-Gaussian function (PGF)... eq(4)... where (w, γ) denotes a hyperplane wTx−γ=0 with an unit normal vector w and a threshold γ [constant bias], and σ is a width corresponding to the plane (w, γ)...")

The rationale for combining the teachings of Ma, Zhang and Yang is the same as set forth in the rejection of claims 7 and 16 respectively.


    PNG
    media_image3.png
    125
    350
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    801
    media_image4.png
    Greyscale
In regard to claims 9 and 18, reference is made to the rejection of claims 8 and 17 respectively, and further, Ma and Zhang do not teach, but Yang teaches: where an output of a single perceptron of the artificial neural network has equation ,where σi is a variance of the i-th cluster. (Yang, Definition 1, "A function with the following form is called Plane-Gaussian function (PGF)... eq(4)... where (w, γ) denotes a hyperplane wTx−γ=0 with an unit normal vector w and a threshold γ, and σ is a width corresponding to the plane (w, γ)… Assume x is an element of the ith cluster associated with the plane (wi, γi), σi denotes a semi-bandwidth (see Fig. 6), then the function"; see eq(4) and eq(6), and 1/σ√2π is a constant for normalizing the gaussian. See reference Do for the normalization constant for the Gaussian.)

The rationale for combining the teachings of Ma, Zhang and Yang is the same as set forth in the rejection of claims 8 and 17 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Do ("The Multivariate Gaussian Distribution") teaches Gaussian functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                 

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122